DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claim 10 is allowable. The restriction requirement as set forth in the Office action mailed on 08/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 4 directed to at least one of the non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
3.	Claims 1-10 and 21-30 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 25, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, a semiconductor device, comprising: a plurality of first spacers circumferentially wrapping around the nanostructures in 360 degrees in a cross-sectional view; a plurality of second spacers circumferentially wrapping around the first spacers in 360 degrees in the cross-sectional view; a plurality of third spacers disposed between the second spacers vertically in the cross- sectional view; and a gate structure that surrounds the second spacers and the third spacers in the cross- 
With respect to claim 9, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, a semiconductor device, comprising: a plurality of interfacial layers, wherein each of the interfacial layers circumferentially surrounds a respective one of the semiconductor layers in a cross-sectional view; a plurality of high-k dielectric layers, wherein each of the high-k dielectric layers circumferentially surrounds a respective one of the interfacial layers in the cross-sectional view; a plurality of low-k dielectric layers, wherein each of the low-k dielectric layers is disposed between two high-k dielectric layers that are vertically adjacent to one another, wherein each of the low-k dielectric layers has a second dimension measured in the second horizontal direction, and wherein the second dimension is smaller than the first dimension; [[and]] a gate structure that surrounds the high-k dielectric layers and the low-k dielectric layers; and a source/drain region, wherein a side surface of the source/drain region is in direct physical contact with each of the interfacial layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818